Name: 2000/758/EC: Commission Decision of 1 December 2000 repealing Decision 2000/486/EC concerning certain protection measures with regard to foot-and-mouth disease in Greece (notified under document number C(2000) 3626) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  trade policy;  health
 Date Published: 2000-12-05

 Avis juridique important|32000D07582000/758/EC: Commission Decision of 1 December 2000 repealing Decision 2000/486/EC concerning certain protection measures with regard to foot-and-mouth disease in Greece (notified under document number C(2000) 3626) (Text with EEA relevance) Official Journal L 304 , 05/12/2000 P. 0017 - 0017Commission Decisionof 1 December 2000repealing Decision 2000/486/EC concerning certain protection measures with regard to foot-and-mouth disease in Greece(notified under document number C(2000) 3626)(Text with EEA relevance)(2000/758/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Due to outbreaks of foot-and-mouth disease in Greece, Commission Decision 2000/486/EC of 31 July 2000 concerning protection measures with regard to foot-and-mouth disease in Greece(4), as last amended by Decision 2000/643/EC(5), was adopted to reinforce the control measures taken by Greece.(2) The Greek veterinary services informed the Commission that no new outbreak of foot-and-mouth disease was reported in Greece since 13 September 2000 and that the results of a serological survey carried out so far demonstrate that foot-and-mouth disease has been eradicated from Xanthi and Evros, and had never spread into Rodopi.(3) In the light of the disease evolution it appears appropriate to repeal Decision 2000/486/EC.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 2000/486/EC is hereby repealed.Article 2Member States shall amend the measures, which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 3This Decision is addressed to the Member States.Done at Brussels, 1 December 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 195, 1.8.2000, p. 59.(5) OJ L 271, 24.10.2000, p. 36.